 In the Matter of THE AxTON-FISHER TOBACCO COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS, LOCAL No. 681, and TOBACCOWORKERS' INTERNATIONAL UNION, LOCAL NO. 16Case No. R,5In the Matter of BROWN AND WILLIAMSON TOBACCO CORPORATIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, LOCAL No. 681, andTOBACCO WORKERS' INTERNATIONAL UNION, LOCAL No. 185Case No. R-6Decided April 33, 1936Tobacco Products Industry-Labor Organization:Board will not intervenein internal affairsof-American Federation of Labor-Jurisdictional Dispute-Unit Appropriate for Collective Bargaining:Board will not determine whereonly, question involved is one of internal affairs of labor organization-Petitionfor Investigation and Certification of Representatives:denied.Mr. RalphA. Lindfor the Board.Mr. Ernest Woodward,of Louisville,Ky.; for the Axton-FisherTobacco Co.Mr. H. M. Robertson,of Louisville,Ky., for Brown and WilliamsonTobacco Corp.Mr. 0. R.Strackbein,ofWashington,D. C., andMr. E. LewisEvans,of Louisville,Ky., for TobaccoWorkers'International Union,Locals No. 16 and No. 185.Mr. StanleyS. Surrey,ofcounsel to the Board.DECISIONSTATEMENT OF CASEA stipulation was entered into between the above-named partiesin Case No. R-5 whereby all agreed that a question affecting com-merce within the meaning of Section 9 (c) of the National LaborRelationsAct had arisen concerning the representation of the ma-chinists employed by the Axton-Fisher Tobacco Company.All ofthe parties further consented to the jurisdiction of the National La-bor Relations Board to conduct a hearing for the purpose of deter-mining the appropriate bargaining unit under the circumstances ofthe case and of certifying the representatives of said machinists pur-604 DECISIONS AND ORDERS605suantto Section 9 (a), (b) and (c) of said Act. A similar stipula-tion wasentered into in Case No. R-6, which involves the machinistsemployed by the Brown and Williamson Tobacco Corporation.Pursuant to these stipulations, the National Labor Relations Boardon January 13, 1936 ordered that an investigation be conducted andan appropriate hearing be held in each case in accordance with Sec-tion 9 (c) of the Act and Article III, Section 11 of National LaborRelations Board Rules and Regulations-Series 1. In consequenceof such orders notices of hearings to be held on February 3 and 4,1936 were duly served upon the respective parties. Said hearingswere thereafter postponed until February 10 and 11, 1936.On saiddates, hearings were held at Louisville, Kentucky by Edwin S.Smith, the Trial Examiner duly designated by the Board, and testi-mony was taken. Full opportunity to be heard, to examine and tocross-examine witnesses and to introduce evidence bearing upon theissues was afforded to all parties.While the two cases have not been consolidated, in view of theidentity of the problems involved it is appropriate that they be con-sidered together in one decision.Upon the respective records in thecases,-the stenographic transcript of the hearings, and all the evi-dence, including oral testimony, documents and other evidence offeredand received at the hearings, the Board makes the following respectivefindings of fact :FINDINGS OF FACTA. CASE NO. R-5The Axton-Fisher Tobacco Company, hereinafter referred to as theAxton-Fisher Company, is a corporation engaged in the manufactureof cigarettes and other tobacco products at a plant in Louisville,Kentucky.As of January 28, 1936, 706 workers were employed atthat plant.The preponderant majority of these workers, 640 innumber, consisted of groups of employees performing various tasksinvolved-in the manufacture of tobacco products and known as "to-bacco workers."The remainder consisted of skilled and semi-skilledcraftsmen-machinists, carpenters, electricians, plumbers, painters,teamsters, tinners, cooks and waitresses and, firemen.Classified by theAxton-Fisher Company among the "tobacco workers" are 16 machinefixers, 8 oilersand greasers, 2 knife grinders and 130 tobacco machineoperators.The machine fixers are employees who, with only a fewexceptions, have graduated from the ranks of the machine operatorsand whose duties consist of supervising the performance of the ma-chines-to ensure their continuous and effective operation.They arequalified to makerunning repairs onthese machines, to remove broken 606NATIONAL LABOR RELATIONS BOARDparts and to replace them with new parts.However, they do notwork in the machine shop and are not qualified to repair broken partsthat are removed.Their training does not qualify them to be ma-chinists and they do not receive promotion in that direction.The Tobacco Workers' International Union, Local No. 16, as itsname implies is a local of a labor organization that is organized asan international union upon a semi-industrial basis, admitting tobaccoworkers to membership.Local No. 16, hereinafter referred to as theTobacco Workers' Union, is affiliated through the parent body withthe American Federation of Labor.The International Association of Machinists, Local No. 681, here-inafter referred to as the Machinists Union, is a labor organization.It is a local of the international union of that name affiliated withthe American Federation of Labor.The Union is organized on acraft basis and admits machinists from all industries and trades.Out of the 706 employees, 650 are members of the Tobacco Workers'Union.The Axton-Fisher Company has operated on a closed shopbasis since 1899 and requires each employee to have a membershipcard in some recognized union.Prior to 1932 all of the employeeswere members of the Tobacco Workers' Union and the Axton-FisherCompany dealt with that Union, agreements being regularly con-cluded between the two parties. In 1932 the Tobacco Workers'Union recognized the jurisdiction of the various American Federa-tion of Labor craft unions and many of the craft employees left theTobacco Workers' Union to join their respective craft unions. In1933 the machinists took similar action, leaving the Tobacco Workers'Union and joining the Machinists Union.The Axton-Fisher Com-pany continued to bargain collectively with the Tobacco Workers'Union and to enter into written agreements with it, but in additionentered into verbal agreements with the representatives of those craftunions that desired such agreements.However, the only written wagecontract entered into by the Axton-Fisher Company was with theTobacco Workers' Union. Since 1933 the Machinists Union has at-tempted to obtain a separate written agreement with the Axton-Fisher Company applicable to the machinists and the machine fixers.The Axton-Fisher Company has refused to enter into such a con-tract for reasons that will be stated later. In December, 1935, theAxton-Fisher Company again entered into a written contract withthe Tobacco Workers' Union to run for two years. The wages ofthe machine fixers are fixed in this contract.The Tobacco Workers' Union, as stated above, recognized thejurisdiction of the Machinists Union over the machinists employedby the Axton-Fisher Company.However, both Unions claim ex-clusive jurisdiction over the "machine fixers" and their conflicting DECISIONS AND ORDERS607claims constitute one of the issues in this case.At present, some ofthe machine fixers belong to the Tobacco Workers' Union, some tothe Machinists Union and some to both Unions.' The constitutionof each Union supports the respective claim.Briefly, and solely to point the problem, the contentions of eachUnion regarding the machine fixers are as follows : The MachinistsUnion states that the machine fixers perform duties that are relatedto the work of machinists-the adjustment and repair of machines.The Tobacco Workers' Union states: (1) That as machine fixersgraduate from the ranks of the tobacco machine operators their priormembership will have been in the Tobacco Workers' Union, so that ifthe claim of the Machinists Union were upheld these fixers wouldupon their promotion from operators be compelled to resign theirmembership in the former Union, forego sick benefits and seniorityaccrued during such membership and join a new union as new mem-bers.If a tobacco machine fixer is laid off or discharged by onecompany, he can gain somewhat equivalent employment in the tradeelsewhere only as a fixer or an operator. Accordingly, accruedseniority as a tobacco worker is important to him; (2) The workof the machine fixers is not of a skilled type and does not qualifythem to be machinists so that they cannot ever hope to gain suchskilled employment.Consequently, there is no reason for them tojoin a union which represents a craft to which they can never attain;(3)With the exception of one other tobacco plant, union machinefixers elsewhere belong to the Tobacco Workers' Union; (4) In otherindustries, such as the textile industry, machine fixers belong to theunion having jurisdiction over the basic occupations rather than totheMachinists Union.The claim of the Tobacco Workers' Unionis supported by the Axton-Fisher Company. There has been noruling on the question by the American Federation of Labor.The apparent issue between the Machinists Union and the Axton-Fisher Company is whether the machinists (whether the term in-cludes only the machinists proper or both the machinists proper andthe machine fixers) constitute an appropriate unit for collective bar-gaining with the Axton-Fisher Company.The Machinists Unioncontends that they do on the basis of both labor history and presentoccupational differences.The Axton-Fisher Company asserts thatthe entire plant should be declared the unit here appropriate forcollective bargaining in view of the preponderant membership inthe Tobacco Workers' Union-over 90%-and the history of collec-tive bargaining in the plant.However, in November, 1935, the1 In addition to the machine fixers, the two knife grinders, now members of the TobaccoWorkers' Union,are claimed by both Unions.Since the problems are essentially thesame, reference hereafter will be made only to the machine fixers. 608NATIONAL LABOR RELATIONS BOARDAxton-Fisher Company offered to enter into a written agreementwith the Machinists Union provided that the agreement did notcover the fixers, but the Machinists Union refused.Moreover, it doesdeal with a shop committee representing the machinists.The To-bacco Workers' Union does not dispute either the jurisdiction of theMachinists Union over the machinists proper or its claim to bargaincollectively with the Axton-Fisher Company for that group.B. CASE NO. R-6The Brown and Williamson Tobacco Corporation, hereinafter re-ferred to as the Brown and Williamson Corporation, is a corporationengaged in the manufacture of cigarettes and other tobacco productsat various plants.The plant located at Louisville, Kentucky, is theone involved in this case.At the time of the hearing, 2,684 em-ployees were employed at this plant.Of these 2,451 were employeesof the type described above as "tobacco workers" and belonged tothe Tobacco Workers' Union. The remainder of the employees con-sisted of craftsmen of various types-machinists, carpenters, painters,pressmen, bookbinders, electricians, etc.The Louisville plant was organized in the fall of 1933 by theTobaccoWorkers' Union.However, as that body did not claimjurisdiction over the crafts, it encouraged the various craft unionsto enroll the respective craftsmen.A contract was executed betweenthe Tobacco Workers' Union and the Brown and Williamson Cor-poration in December, 1933. In December, 1935 a new contract wasnegotiated between the same parties to run for a two-year period.The Brown and Williamson Corporation is operated on a closed shopbasis; i. e., it does not employ any person not a member of a localof the Tobacco Workers' International Union unless such person isa member of some other union affiliated with the American Federa-tion of Labor.The machinists proper employed by the Brown and WilliamsonCorporation are members of Local No. 681 of the International Asso-ciation of Machinists, hereinafter referred to as the Machinists Union.In addition practically all of the machine fixers (including the knifegrinders) are also members of that Union, since Local No. 185 of theTobaccoWorkers' International Union, the Local at the Louisvilleplant and hereinafter referred to as the Tobacco Workers' Union, atthe outset conceded the claim of the Machinists Union to jurisdictionover that group.However, the parent body, the Tobacco Workers'International Union, never officially relinquished its claim to jurisdic-tion over the machine fixers and it asserted that claim for its localat the hearing.The conflicting claims of the Tobacco Workers'Union and the Machinists Union to jurisdiction over these machine DECISIONS AND ORDERS`609fixers constitutes the issue between the two Unions.The contentionsof each are the same as outlined under Case No. R-5.Likewise, as in the other case, the apparent issue between the Brownand Williamson Corporation and the Machinists Union is whetherthe machinists constitute an appropriate unit for collective bargain-ing with the Corporation.The Machinists Union proposed a con-tract covering both the machinists and the machine fixers, but theBrown and Williamson Corporation did not accept it. The jurisdic-tion of the Machinists Union over the machinists proper and its claimto represent them are not contested by the Tobacco Workers' Union.CONCLUSIONThe main issue in these cases is the jurisdictional contest betweenthe International Association of Machinists and the Tobacco Workers'International Union, both represented by local unions in each plant.Each Union claims that it has "jurisdiction" over the machine fixers,the claims being based upon the respective charters issued by theAmerican Federation of Labor and the pattern of labor organizationin this country.A brief description of certain aspects of the structure of the Ameri-can Federation of Labor will make clear the nature of such a contest.2That organization is a federation of national and international laborunions.The member unions possess complete autonomy as regardstheir internal affairs.Hcwever, a significant portion of their rela-tionships to one another are regulated by the Federation.Theseunions represent organizations of various types, roughly divided asfollows : organizations of craftsmen of identical skill and trainingworking in different trades and industries-the pure craft unions;organizations of workers in interrelated crafts and processes or inclosely allied trades that are competitive in character (e. g., building,metal and machine trades)-the compound craft unions; organiza-tions of workers engaged in the basic occupations of an entire indus-try or a major branch thereof, but in which craft lines are maintainedamong the various groups of members-the amalgamated or semi-industrial unions; and, finally, organizations of workers on the basisof product made or materials used, regardless of craft or skill-thepure industrial unions.3Since each organization claims thatit alonerepresents the group of workers from whichitsmembers are2 In general,see Lorwin,The American Federation of Labor(1933) ;Ware, Labor inModern Industrial Society(1935) Ch. XII;Hoxie, Trade Unionism in the United States(1923)Ch. V ; Bureau of Labor Statistics,Handbook of American Trade-Unions (Novem-ber, 1929).'Lorwin, op.cit.supra,at 305-6.For a somewhat different terminology applied, tothe same general classifications,see Twentieth Century Fund,Labor and the Government(1935)33-38. 610NATIONAL LABOR RELATIONS BOARDdrawn, the likelihood of jurisdictional disputes is obvious and theirimportance undeniable.The desire to maintain stability of relationships and to adjudicatepeacefully those jurisdictional disputes that do arise is one of the fac-tors that holds the member unions together in the Federation.4Thatbody issues a charter to each of the unions affiliated with it in whichthe "jurisdiction" of that union is defined.The Constitution of theFederation provides in Section 11 of Article IX that :"No charter shall be granted by the American Federation ofLabor to any National, International, Trade, or Federal LaborUnion without a positive and clear definition of the trade juris-diction claimed by the applicant, and the charter shall not begranted if the jurisdiction claimed is a trespass on the jurisdic-tion of existing affiliated unions, without the written consentof such unions; no affiliated International, National, or LocalUnion shall be permitted to change its title or name, if any tres-pass is made thereby on the jurisdiction of an affiliated organiza-tion, without having first obtained the consent and approval of aConvention of the American Federation of Labor; and it is fur-ther provided, that should any of the members of such National,International, Trade or Federal Labor Union work at any othervocation, trade, or profession, they shall join the union of suchvocation, trade, or profession, provided such are organized andaffiliated with the American Federation of Labor."Such charters are sufficient to regularize to a large extent the basicjurisdictional questions.However, boundary line questions continueto arise as a result of ambiguous or overlapping charters and changesin industrial techniques and trends.Since the charters are issuedby it, the Federation possesses authority to decide such questions,acting through its annual conventions or its Executive Council in theperiods between such conventions.Jurisdictional disputes are thus no new phenomenon and manyhave been presented to the Federation for settlement.Between 1917and 1925 the Executive Council and the Conventions of the Federa-tion handled about 150 jurisdictional cases.Fifty-two more were con-sidered between 1925 and 1931.Many were disputes of long standing.5Some of these jurisdictional disputes are settled by inter-union agree-ments, some by amalgamations of the contesting parties;6 some bythe creation of "departments" within the Federation, such as the4 Lorwin, op. citsupra,at 324; Twentieth Century Fund, op cit.supra,at 32.Lorwin, op. cit.supra,at 340, 342.6Ibid, at489-491, 342-3. DECISIONS AND ORDERS611Building Trades Department or the Metal Trades Department.?Many disputes havenever beensettled, but are permittedto continuethrough innumerable conferences in the hope of possible settlement.8Thus the National Labor Relations Act did not give rise to theseproblems.They occurred before,' they will doubtless occur again,and they have prompted the majority of labor-organizations in thiscountry to establish a procedure of their own creation and manage-ment for their solution.While the Act provides a new vocabularyin which such jurisdictional disputes may be described, it does notalter their nature.The instant case affords an apt illustration.TheMachinists Union claims that the machinists proper and the machinefixers constitute together a "unit appropriate for the purposes of col-lective bargaining" in the terminology of Section 9 (b).The To-bacco Workers' Union contends that the tobacco workers and the ma-chine fixers belong together and as such constitute an appropriateunit, as do the machinists alone.But such use of the Act's terminol-ogy does not disguise the real issue.Since both employers operateon a closed shop basis, each employee in the plants mustjoin someunion.Obviously, a craftsman will join the union to which othermembers of his craft belong and which is recognized by the Ameri-can Federation of Labor as having jurisdiction over that craft.Aslong as the Machinists Union has recognized jurisdiction over ma-chinists in the tobacco industry, a machinist will belong to thatUnion.Similarly, a decision by the American Federation of Laboron the jurisdictional question involving the machine fixers would'determine to which organization they will choose to belong, unlessfor some reason the parent body is defied.Consequently, the issueremains as simply a jurisdictional dispute between two labor organi-zations.Each recognizes the jurisdictional character of the other-tobacco workers and machinists ; the question involves only the draw-ing of a precise boundary line.InIn the Matter of AImminuin Company of America,decided April10, 1936, the Board was concerned with a petition for certification inwhich the principal question was whether the local officers or theofficials of the American Federation of Labor should represent aFederal labor union in its dealings with the employer.We refusedto act upon such a petition and dismissed it, saying :"The real question is therefore who represents and speaks forthe Alcoa Union and not whether that Union represents a ma-jority of the employees at Alcoa.The Boardfeelsthat thequestion is not for it to decide. Such a question, involving solely7Handbookof Ameiican Trade-Unions,op. citsupra,at 8-13; Lorwin,op. cit.supra,Ch.XIV ; Hoxie, op citsupra,at 122.8 Lorwin, op citsupra,at 341, 345 ; ware, opcitsupra,at 496'For examples,see Lorwm,op. citsupra,at 341, 508et seq.,516, 525, 536. 612NATIONAL LABOR RELATIONS BOARDand in a peculiar fashion theinternalaffairs of the AmericanFederation of Labor and its chartered bodies, can best be decidedby the parties themselves.The availability of theBoard as aconvenient forum for the airing of such problems would inducethe parties to present them to the Board without first havingmade anyrealattempt to compose their' differences among them-selves.The consequent accumulation of cases on its docket wouldconsiderably hamper the work of the Board.Nor do we feel thatthe petitioner itself after a full consideration of the implicationsof its request would desire the Board to pass judgment uponsuch matters."It is preferable that the Board should not interfere with theinternal affairs of labor organizations.Self-organization of em-ployees implies a policy of self-management.The role thatorganizations of employees eventually must play in the structureestablished by Congress through that Act is a large and vital one.They will best be able to perform that role if they are permittedfreely to work out the solutions to their own internal problems.In its permanent operation the Act envisages cohesive organiza-tions, well-constructed and intelligently guided.Such organiza-tions will not develop if they are led to look elsewhere for thesolutions to such problems. In fine, the policy of the NationalLabor Relations Act is to encourage the procedure of collectivebargaining and to protect employees in the exercise of the rightsguaranteed to them from the denial and interference of employ-ers.That policy can be best advanced by the Board's devotingitsattention to controversies that concern such fundamentalmatters." 10That decision is fully applicable here.Both of the labor organiza-tions involved in the instantcases areaffiliatedwith the AmericanFederation of Labor and possess charters from that body. In viewof the structure of that body, the instant controversy is simply a dis-pute involving the internal affairs of a labor organization, here theAmerican Federation of Labor. That dispute resembles the hundredsof other jurisdictional questions handled by the Federation and isclearly of a type which it has power to decide. There thusexists a10 See alsoIn the Matter of Rabhor Company,Inc,decided April 7, 1936, in which theBoard held that testimony offered to prove that employees were induced to strike by falsestatements and promises of union organizers was irrelevant,since the contention of theemployer that such conduct relieved him of the duty to bargain collectively was erroneous.It said : "where groups are to be organized and moved into action it is not unusual forthe leaders to promise more than can be secured or to indulge in some exaggeration. In-deed,it is one of the functions of collective bargaining to eliminate the misunderstand-ings that are bound to arise in these struggles and to resolve demands into what can beachieved.The Act does not give to us the mandate to examine the speeches and theconduct of those whom the employees choose to follow, and to determine whether, in ouropinion, they are worthy to lead.That is for the workers alone to decide." DECISIONS AND ORDERS613body to which these two organizations belong and which has theauthority to render a binding decision on the dispute between them.Under such circumstances, the Board is of the opinion that it shouldnot intervene in the. dispute for the. reasons stated in theAluminumCompanycase.It is perhaps unnecessary to point out that the internal dispute pre-sented in these cases is merely one of many now existing within theAmerican Federation of Labor and other organizations of labor.Some of these disputes, obviously difficult of solution, are far-reach-ing and fundamental to the labor movement; others are small bycomparison.But in either case, it is preferable that in the light ofthe declared policy of Congress-"the exercise by workers of fullfreedom of association, self-organization and designation of repre-sentatives of their own choosing"-the Board should leave organiza-tions of labor free to work out their own solutions through theprocedure they themselves have established for that purpose.The subsidiary issue in this case concerns the question of whetherthe "machinists" are an appropriate bargaining unit separate from theother employees in these plants.The two employers apparently areof the opinion that they do not constitute such a unit; the MachinistsUnion in its attempts to bargain with these employers asserts thecontrary proposition.But in both cases the attempted bargainingbetween the respective employers and the Machinists Union hasfloundered on the preliminary question of what is a "machinist"-theMachinists Union contending that the term includes machine fixersand the employers restricting it to machinists proper. If the TobaccoWorkers' Union and the Machinists Union were to settle their contro-versy on that point it is possible that the latter Union could thenreach an understanding with the employers.The record containsevidence indicating that such a belief is more than mere speculation.Consequently, in view of the determination not to interfere in thedispute between the two Unions, the Board is of the opinion that itshould refrain at this time from passing on the subsidiary issue.Accordingly, the Board will not certify any representatives in thesetwo cases nor determine the appropriate bargaining unit.